Citation Nr: 0112930	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due tobacco use or nicotine 
dependence in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1945.

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, denying service connection for chronic 
obstructive pulmonary disease (COPD) due to smoking.

The Board in July 2000 remanded the case for further 
development.  Following development, the case was returned to 
the Board for further consideration.  In the July 2000 Remand 
the Board restyled the claim as one of entitlement to service 
connection for COPD due tobacco use or nicotine dependence in 
service.  This restyling was done because of reports by the 
veteran of medical opinions to the effect that her cigarette 
smoking likely contributed to her COPD, and because of two 
binding VA General Counsel (GC) opinions pertaining to 
tobacco-related claims, also noted below.


REMAND

In an April 1998 statement accompanying her original claim, 
the veteran informed that she smoked cigarettes for the first 
time in service, became addicted in service, and had 
attempted unsuccessfully to quit on multiple occasions post 
service, not succeeding in quitting until approximately 1980.  
She alleged that smoking caused her COPD.

The service medical records reveal that the veteran was 
treated in January 1945 for an acute upper respiratory 
infection, diagnosed as acute tracheitis.  On examination 
prior to discharge from service, a respiratory evaluation was 
normal and a chest X-ray was negative.

The veteran was hospitalized at Howard County General 
Hospital in December 1995 including for an acute exacerbation 
of COPD. Respiratory therapy included Albuterol and Atrovent 
therapy, and intravenous Solu-Medrol.

October 1996 private chest X-rays showed COPD with chronic 
fibrotic changes.

The claims folder contains outpatient treatment records by 
Dr. J. Levine, M.D., for treatment in 1996 and 1997 including 
for diagnosed asthma and COPD.

In a May 1998 response to an RO query regarding her tobacco 
use history, the veteran informed that she began smoking 
"probably [in] September 1943," that she quit in 
approximately August 1980, and that she had smoked 
approximately one pack per day.  She reported that she had 
attempted unsuccessfully to quit smoking many times between 
1945 and 1980. She reported, in effect, that medical records 
from a long period of treatment for COPD could be obtained 
from Dr. J. Levine.  A request for records from Dr. Levine 
was issued by the RO in May 1998, and records from Dr. Levine 
were received at the RO in May 1998.

Because the veteran's claim was filed on or before June 9, 
1998, pursuant to two VA General Counsel precedential 
opinions on the subject of tobacco-related service connection 
claims, the veteran may be granted service connection for a 
disorder caused or contributed to by the veteran's smoking 
during service, or for a disorder caused by nicotine 
dependence which was incurred in service. VAOPGCPREC 2-93 
(January 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).

In an August 1998 notice of disagreement, the veteran 
informed that her doctors believe that her COPD was due to 
smoking.  In Robinette v. Brown, 8 Vet. App. 69 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VA has an obligation to inform the veteran of 
the need to submit additional evidence, where the record 
indicates that receipt of such evidence may serve to well 
ground his/her claim.  In this case, inquiry to the veteran's 
treating physicians regarding the etiology of the veteran's 
COPD was appropriate, and accordingly the Board in July 2000 
remanded the case for such development, including obtaining 
the names of physicians who treated the veteran and obtaining 
records and opinions from those physicians as to the etiology 
of the veteran's COPD, including as related to service.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, despite the change in law, the 
development required, as discussed infra, remains the same. 

Upon Remand, the RO made inquiry to the veteran in July 2000 
as to the names of physicians who had treated her for COPD.  
The veteran did not reply to that inquiry, and the RO 
accordingly was unable to request records and opinions from 
those physicians.  The Board notes in this regard that "[T]he 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this case, 
development as to as yet unnamed physicians cannot proceed 
without the assistance of the veteran.  In the July 2000 
Remand the Board also noted that the claims folder contained 
medical records from Dr. J. Levine.  The veteran already 
provided the address of Dr. Levine in an April 1998 form 
authorizing the VA to obtain medical evidence from that 
physician.  The Board in its July 2000 Remand specifically 
requested that the RO request an opinion as to the etiology 
of the veteran's COPD from Dr. Levine.  However, the April 
1998 authorization to Dr. Levine has expired and, because the 
veteran did not execute the new authorization forwarded with 
the RO's July 2000 letter, the above-noted opinion from Dr. 
Levine cannot be obtained.  

What the Board is left with is the necessity of a VA 
examination to determine the etiology of the veteran's COPD, 
as required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
respiratory examination to ascertain the 
nature and etiology of the her COPD.  The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All pertinent 
clinical findings should be reported in 
detail.  The examiner must answer the 
following questions:  

(a)  Is it at least as likely 
as not that the veteran's 
smoking in service caused her 
COPD; 

(b)  If the answer to question 
(a) is in the negative, is it 
at least as likely as not that 
the veteran developed nicotine 
dependence in service;

(c)  If the answer to question 
(b) is in the affirmative, is 
it at least as likely as not 
that smoking due to the 
veteran's nicotine dependence 
caused her COPD.  


2.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

3.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issue of entitlement to 
service connection for COPD due tobacco 
use or nicotine dependence in service.  
If the determination remains adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision. The veteran and her 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




